DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8 June 2022 have been fully considered but they are not persuasive.
Applicant argues the combination of Nakayama, Wagoner, and Cheng do not explicitly disclose “determining, based on the line current and the turbine output current, a change in attenuation of harmonics…”, as now required by the independent claims. Nakayama is relied upon for this limitation.  Paragraph 0056 of Nakayama teaches that the line current and the stator output current are provided to the filter. It further teaches that current command value Icref has the reverse phase of the harmonics and is relied upon to cancel the harmonics.  This command value is akin to the “change” in the claim as it the value that is provided to change the harmonics. While it is true that Nakayama explicitly teaches canceling 5th and 7th order harmonics, Wagoner teaches that generators must adhere to grid harmonic requirements and Cheng teaches utilizing active filters to attenuate harmonics.  All three references teach known methods to deal with unwanted harmonics. It is within routine skill to apply the teachings of Wagoner and Cheng to Nakayama.  For example, the system of Nakayama is connected to a grid that inherently is susceptible to the harmonics generated by both Nakayama and Wagoner, thus the skilled artisan would turn to the teaching of Wagoner to address this issue. Further, the system of Nakayama generates variable frequency multiphase current. The active filter of Cheng applies directly to this and the skilled artisan would appreciate the benefits outlined in the disclosure. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 10-12, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (“Nakayama”; US 2011/0074365), in view of Cheng et al. (“Cheng”; US 2005/0035815) and Wagoner et al (US 2014/0319838).
Regarding claim 1: Nakayama discloses a method for operating a power system (Fig. 4) connected to a power grid (100), the power system defining a generator power path (left side of 202) and a converter power path (ride side of 202), the generator power path having a generator with a rotor and a stator (202), the converter power path having a power converter (208) with a rotor-side converter (208-2) and a line-side converter (208-1), the method comprising:
providing a filter (224) in the converter power path; 
receiving a plurality of operating conditions of the power system, the plurality of operation conditions comprising a line current (234c) and a turbine output current (234a); 
determining, based on the line current and the turbine output current (paragraph 0056), a change (Icref) in attenuation of harmonics of the power system over a predetermined frequency spectrum that is needed to comply with one or more grid code harmonic requirements of the power grid (paragraph 0032, the filter is connected to the line current; paragraph 0056, the filter 224 is also connected to the stator current, thus the turbine current is known by the filter), 
the filter provides the change to the attenuation of the harmonics of the power system, so as to mitigate the harmonics of the turbine output of the power system without eliminating the harmonics completely (paragraphs 0032 and 0056, the filter attenuates the harmonics on the line and stator side, which inherently attenuates the turbine output current, “attenuate” implies not completely eliminated). 
Nakayama disclose not explicitly disclose the one or more grid code harmonic requirements referring to compliance of current and voltage harmonics at a turbine output of the power system; and an active filter and actively controlling, via a controller, the active filter to provide the change to the attenuation of the harmonics.
However, Wagoner discloses the one or more grid code harmonic requirements referring to compliance of current and voltage harmonics at a turbine output of the power system (paragraph 0005 – “…current harmonics feed through the generator from the rotor side to the stator side and then directly to the transmission utility grid. These harmonics must be controlled to levels dictated by utility grid harmonic requirements”).
And, Cheng discloses an active filter (300, Fig. 1) and actively controlling, via a controller (310), the active filter to provide the change to the attenuation of the harmonics (paragraph 0007).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the filter of Nakayama to be an active filter, as disclosed by Cheng, in order generate a multi-phase compensating current that compensates the power factor and current harmonics in a variable or constant frequency multi-phase power system (paragraph 0006) and to mitigate the harmonics according to Wagoner to ensure the turbine complies with grid requirements (paragraph 0005). 
Regarding claim 4: Nakayama modified by Cheng discloses an active filter, Nakayama further discloses the filter between the line-side converter (208-1) and the power grid (100) so as to mitigate the harmonics of a turbine output of the power system (as shown in Fig. 6).
Regarding claim 5: Nakayama modified by Cheng discloses an active filter, but Nakayama is silent on a passive filter between the active filter and the line-side converter so as to mitigate the harmonics of the turbine output of the power system.
However, Cheng further discloses a passive filter (350) between the active filter and the line-side converter (at 100 in Cheng, when Nakayama is modified by Cheng) so as to mitigate the harmonics of the turbine output of the power system.
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the filter of Nakayama to be an active filter, as disclosed by Cheng, in order generate a multi-phase compensating current that compensates the power factor and current harmonics in a variable or constant frequency multi-phase power system (paragraph 0006).
Regarding claim 6: Nakayama modified by Cheng discloses an active filter, Cheng further discloses the active filter comprises an active power filter (as this active filter filters out harmonics, the function of an active power filter, the filter of Cheng is an active power filter).
Regarding claim 7: Nakayama modified by Cheng discloses an active filter, Cheng further discloses actively controlling the active filter to provide the change to the attenuation of the harmonics of the power system further comprises tuning the active power filter to at least one of a plurality of frequencies simultaneously or consecutively (paragraph 0006 - a variable…frequency multi-phase power system).
Regarding claim 8: Nakayama modified by Cheng discloses tuning the active power filter to the plurality of frequencies simultaneously or consecutively.
Nakayama further discloses tuning the active power filter to compensate for harmonics in line current and stator current simultaneously (paragraph 0056 – harmonics resulting from the grid and the input of converter 208-1 from stator are cancelled).
Regarding claim 10: Nakayama discloses the power system is absent of a stator distortion filter between the stator and the power grid and a line-side distortion filter (as shown in Fig. 10 – the stator is directly connected to the grid).
Regarding claim 11: Nakayama discloses the generator is a doubly fed induction generator (DFIG) (as shown in Fig. 6).
Regarding claim 12: Nakayama discloses a doubly fed induction generator (DFIG) power system (Fig. 4) connected to a power grid (100), the DFIG power system comprising: 
a generator power path (202 to 100) comprising a DFIG (202) with a rotor and a stator (as shown in Fig. 6); 
a converter power path comprising a power converter (208), the power converter comprising a rotor-side converter (208-2) and a line-side converter (208-1), the converter power path further comprising a filter (224); and 
a controller (238) for controlling the DFIG power system, the controller configured to perform a plurality of operations, the plurality of operations comprising: 
receiving a plurality of operating conditions of the power system, the plurality of operation conditions comprising a line current (234c) and a turbine output current (234a); 
determining, based on the line current and the turbine output current (paragraph 0056), a change (Icref) in attenuation of harmonics of the power system over a predetermined frequency spectrum that is needed to comply with one or more grid code harmonic requirements of the power grid (paragraph 0032, the filter is connected to the line current; paragraph 0056, the filter 224 is also connected to the stator current, thus the turbine current is known by the filter), 
the filter provides the change to the attenuation of the harmonics of the power system, so as to mitigate the harmonics of the turbine output of the power system without eliminating the harmonics completely (paragraphs 0032 and 0056, the filter attenuates the harmonics on the line and stator side, which inherently attenuates the turbine output current, “attenuate” implies not completely eliminated). 
Nakayama disclose not explicitly disclose the one or more grid code harmonic requirements referring to compliance of current and voltage harmonics at a turbine output of the power system; and an active filter and actively controlling, via a controller, the active filter to provide the change to the attenuation of the harmonics.
However, Wagoner discloses the one or more grid code harmonic requirements referring to compliance of current and voltage harmonics at a turbine output of the power system (paragraph 0005 – “…current harmonics feed through the generator from the rotor side to the stator side and then directly to the transmission utility grid. These harmonics must be controlled to levels dictated by utility grid harmonic requirements”).
And, Cheng discloses an active filter (300, Fig. 1) and actively controlling, via a controller (310), the active filter to provide the change to the attenuation of the harmonics (paragraph 0007).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the filter of Nakayama to be an active filter, as disclosed by Cheng, in order generate a multi-phase compensating current that compensates the power factor and current harmonics in a variable or constant frequency multi-phase power system (paragraph 0006) and to mitigate the harmonics according to Wagoner to ensure the turbine complies with grid requirements (paragraph 0005). 
Regarding claim 15: Nakayama modified by Cheng discloses an active filter, Nakayama further discloses the filter between the line-side converter (208-1) and the power grid (100) so as to mitigate the harmonics of a turbine output of the power system (as shown in Fig. 6).
Regarding claim 16: Nakayama modified by Cheng discloses an active filter, but Nakayama is silent on a passive filter between the active filter and the line-side converter so as to mitigate the harmonics of the turbine output of the power system.
However, Cheng further discloses a passive filter (350) between the active filter and the line-side converter (at 100 in Cheng, when Nakayama is modified by Cheng) so as to mitigate the harmonics of the turbine output of the power system.
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the filter of Nakayama to be an active filter, as disclosed by Cheng, in order generate a multi-phase compensating current that compensates the power factor and current harmonics in a variable or constant frequency multi-phase power system (paragraph 0006).
Regarding claim 17: Nakayama modified by Cheng discloses an active filter, Cheng further discloses actively controlling the active filter to provide the change to the attenuation of the harmonics of the power system further comprises tuning the active power filter to at least one of a plurality of frequencies simultaneously or consecutively (paragraph 0006 - a variable…frequency multi-phase power system).
Regarding claim 18: Nakayama discloses a wind turbine connectable to a power grid (paragraph 0001), comprising: 
a tower (as this is a standard wind turbine component); 
a nacelle mounted atop the tower (as this is a standard wind turbine component); 
a rotor comprising a rotatable hub with one or more rotor blades (204) mounted thereto; and 
a doubly fed induction generator (DFIG) power system comprising: 
a generator power path (202 to 100) comprising a DFIG (202) with a rotor and a stator (as shown in Fig. 4); 
a converter power path comprising a power converter (208), the power converter comprising a rotor-side converter (208-2) and a line-side converter (208-1), the converter power path further comprising a filter (224); and 
a controller (238) for controlling the DFIG power system, the controller configured to perform a plurality of operations, the plurality of operations comprising: 
receiving a plurality of operating conditions of the power system, the plurality of operation conditions comprising a line current (234c) and a turbine output current (234a); 
determining, based on the line current and the turbine output current (paragraph 0056), a change (Icref) in attenuation of harmonics of the power system over a predetermined frequency spectrum that is needed to comply with one or more grid code harmonic requirements of the power grid (paragraph 0032, the filter is connected to the line current; paragraph 0056, the filter 224 is also connected to the stator current, thus the turbine current is known by the filter), 
the filter provides the change to the attenuation of the harmonics of the power system, so as to mitigate the harmonics of the turbine output of the power system without eliminating the harmonics completely (paragraphs 0032 and 0056, the filter attenuates the harmonics on the line and stator side, which inherently attenuates the turbine output current, “attenuate” implies not completely eliminated). 
Nakayama disclose not explicitly disclose the one or more grid code harmonic requirements referring to compliance of current and voltage harmonics at a turbine output of the power system; and an active filter and actively controlling, via a controller, the active filter to provide the change to the attenuation of the harmonics.
However, Wagoner discloses the one or more grid code harmonic requirements referring to compliance of current and voltage harmonics at a turbine output of the power system (paragraph 0005 – “…current harmonics feed through the generator from the rotor side to the stator side and then directly to the transmission utility grid. These harmonics must be controlled to levels dictated by utility grid harmonic requirements”).
And, Cheng discloses an active filter (300, Fig. 1) and actively controlling, via a controller (310), the active filter to provide the change to the attenuation of the harmonics (paragraph 0007).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the filter of Nakayama to be an active filter, as disclosed by Cheng, in order generate a multi-phase compensating current that compensates the power factor and current harmonics in a variable or constant frequency multi-phase power system (paragraph 0006) and to mitigate the harmonics according to Wagoner to ensure the turbine complies with grid requirements (paragraph 0005). 
Regarding claim 20: Nakayama modified by Cheng discloses an active filter, Nakayama further discloses the filter between the line-side converter (208-1) and the power grid (100) so as to mitigate the harmonics of a turbine output of the power system (as shown in Fig. 6).
Claims 3, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama, Wagoner, and Cheng, as applied to claims 1 and 12 above, further in view of Zhang (US 2011/0057517).
Regarding claim 3: Nakayama discloses operating conditions but does not explicitly disclose the plurality of operating conditions further comprise at least one of voltage, temperature, power output, or frequency.
However, Zhang discloses the plurality of operating conditions further comprise at least one of voltage, temperature, power output, or frequency (in this case, voltage Vs and power output, paragraph 0041 – instantaneous power 36 is added to the active filter path, as the output of Fig. 3 is provided to the active filter).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the operating conditions of Nakayama to include additional parameters, as disclosed by Zhang, in order to make the control more robust. 
Regarding claim 9: Nakayama and Cheng disclose an active filter but does not explicitly disclose at least one of generating reactive power via the active filter or reducing resonance damping of the power system via the active filter.
However, Zhang discloses at least one of generating reactive power via the active filter or reducing resonance damping of the power system via the active filter (paragraph 0007 – generating reactive power with an active filter).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the active filter of Nakayama to generate reactive power, as disclosed by Zhang, in order to provide reactive power compensation (paragraph 0007).
Regarding claim 14: Nakayama discloses operating conditions but does not explicitly disclose the plurality of operating conditions further comprise at least one of voltage, temperature, power output, or frequency.
However, Zhang discloses the plurality of operating conditions further comprise at least one of voltage, temperature, power output, or frequency (in this case, voltage Vs and power output, paragraph 0041 – instantaneous power 36 is added to the active filter path, as the output of Fig. 3 is provided to the active filter).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the operating conditions of Nakayama to include additional parameters, as disclosed by Zhang, in order to make the control more robust. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343. The examiner can normally be reached M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN GUGGER/Primary Examiner, Art Unit 2832